DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a glass article, classified in C03C21/002.
II. Claim 23, drawn to a method of making a glass article, classified in C03B 27/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can made using a materially different process such as a process which does not include potassium carbonate in the molten bath.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Johnson on 08 September 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  23 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 are indefinite because the claims do not define DOL.  For purposes of examination, DOL in claims 7 and 8 is presumed to be DOLsp.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-14 and 16-22 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Gross et al. (2017/0295657).
Example 7A of Gross et al. is a glass substrate which inherently has first and second surfaces that define the substrate.  See paragraph [0329].  The glass article of Example 7A has a spike stress and a tail stress.  See Figure 36, sample 2804.  Example 7A has the following characteristics based upon paragraph [0329], Table 19 and the appropriate calculations:

Example 6A
Peak CS (MPa)
800
CSk (MPa)
125
CT (MPa)
55
DOC (µm)
160
t (mm)
0.8
DOC as a fraction of the thickness
0.2
DOLsp (µm)
8.7
Calculated slope (MPa/µm)
78
DOC/DOLsp
18
MI (MPa2µm2/MPa0.5)
18.8 x 106
DRF
0.35
CSk/t (MPa/mm)
156



As to claim 10, Example 6A of Gross et al. is a glass substrate which inherently has first and second surfaces that define the substrate.  See paragraph [0316].  The glass in example 6A has lithium and possesses a potassium profile that is linear from the maximum to the minimum as shown in Figure 24.  See also paragraphs [0316], [0322] and [0323].  The glass article of Example 6A has stress profile as shown in Figure 23.  The stress profile in Figure 23 has a peak compressive stress, a peak tension, a knee stress and spike region.  The DOLsp is at 11-12.4 2 µm which is 0.014 as a fraction of the thickness (i.e., 11/800 = 0.14).  See paragraph [0316] and Table 6.  Thus, Example 6A anticipates claim 10.
	As to claim 18, the glass of Example 7A contains lithium.   See paragraph [0329]. 
	The limitations of instant claims 20-22 can be found in Gross et al. in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Gross et al. (2017/0295657) as applied to claims 1 and 11 above.
As to claim 4 and 15, Gross et al. anticipates claims 1 and 11 for the reasons stated above.  The example relied upon for anticipation has a DOC of 0.2 as a fraction of the thickness, which is not less than or equal to 0.18t as recited in claims 4 and 15.  
	However, Gross et al. discloses that the glass article may have a stress profile such that the depth of compression anywhere from 0.1t to 0.25t, which overlaps the range recited in claims 4 and 15.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adjusted the depth of compression of Example 7A such that it has a DOC between 0.1t to 0.25t.  The motivation for doing so is the normal desire for one or ordinary skill in the art to improve upon what has already been done.
	As to claim 9, the examiner understands a negative second derivative to mean that the stress profile is concave down.  The example relied upon for anticipation, Example 7A, has a compressive stress that is concave downward for a portion between the DOLk and the DOC, which is excluded by claim 9.  See curve 2804 in Figure 36.
	However, Gross et al. shows other glass articles which do not possess a portion that is concave downward between the DOLk and the DOC.  See Figure 6; Examples 6A-6D, Figure 23; curves 2801, 2802 and 2803, Figure 36.    
	Therefore, it would have been obvious to have formed the article of Example 6A without a concavely downward portion between DOLk and the DOC because formulating such articles is within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784